Citation Nr: 0601622	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbar spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for a 
thoracic spine disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1971 to June 
1972 and from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in pertinent part, denying an increased 
evaluation for traumatic arthritis of the thoracic and lumbar 
spine.

In a subsequent April 2002 rating decision, the Boise, Idaho 
RO continued the previously assigned 20 percent evaluation 
for traumatic arthritis of the lumbar spine, and awarded a 
separate 10 percent evaluation for thoracic manifestations 
(pain), effective from February 1999.

The Board notes that the veteran withdrew his hearing request 
by means of his representative in a September 2002 statement.

In a June 2004 decision, the Board denied service connection 
for post-traumatic stress disorder and remanded the issues of 
entitlement to increased ratings for lumbar and thoracic 
spine disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2005, after the case had been received at the Board, 
the veteran sent a statement and copies of private medical 
records to the AMC Resource Unit.  These records were 
forwarded to the Board later that month.  The veteran did not 
waive review of this evidence by the agency of original 
jurisdiction (AOJ).  In October 2005, the Board sent a letter 
to the veteran advising him that he could waive AOJ review of 
the additional evidence and, if he did not wish to do so, the 
Board would remand the case to the AOJ for preparation of a 
supplemental statement of the case (SSOC).  He was given 45 
days to respond.  No response has been received from the 
veteran.  Therefore, in order to insure that his due process 
rights are not abridged, the Board must remand this case for 
the preparation of a SSOC.

While the case is in remand status, the AOJ will have the 
opportunity to obtain updated treatment records.

This case is REMANDED to the AMC for the following action:

1.  The AMC should appropriately contact 
the veteran and request that he identify 
the names, addresses and dates of 
treatment of all medical care providers, 
VA and non-VA, from whom he has received 
treatment for his lumbar and thoracic 
spine disabilities since February 2005.  
After obtaining any necessary 
authorization, the AMC should obtain 
copies of treatment records from all 
providers.

The veteran should be specifically asked 
to provide to the AMC any evidence in his 
possession that pertains to the claims.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  If any additional development is 
deemed necessary, such as further VA 
examination, such development should be 
conducted.  Following readjudication of 
the issues on appeal, if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

